Citation Nr: 0831237	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected epididymitis.

2.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1979 to May 1985.

Service connection for depression was initially denied by the 
RO in a January 1998 rating decision, which the veteran did 
not appeal. 

Service connection for epididymitis was initially granted in 
January 2000; a noncompensable (0 percent) disability rating 
was assigned.  At that time the veteran's claim of 
entitlement to service-connection for a depressive disorder 
was also reviewed based on a receipt of the veteran's service 
records, but was denied on the merits.  The veteran failed to 
appeal that rating decision as well. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The appeal was perfected with the 
timely submission of his substantive appeal in August 2005.

The Board notes that the veteran appears to be raising 
additional claim of entitlement to special monthly 
compensation based on loss of use of a creative organ.  See 
the September 3, 2008 Written Brief Presentation.  The Board 
refers this claim back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected epididymitis is 
manifested by pain and tenderness; long term drug therapy, 1-
2 hospitalizations per year, and/or intermittent intensive 
management is not objectively demonstrated.

2.  In an unappealed January 2000 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for major depressive disorder because there was no 
evidence of this condition in the veteran's complete service 
medical records.  
3.  The evidence associated with the claims file subsequent 
to the January 2000 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for major depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected epididymitis 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 4.115b, Diagnostic Code 7525 (2007).

2.  The January 2000 rating decision denying the claim of 
entitlement to service connection for a depressive disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R.§§ 3.104, 20.1103 (2007).

3.  Since the January 2000 rating decision, new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for major depressive 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless. 

With regards to the veteran's claim for an increased rating 
for his epididymitis disability, a VCAA letter dated in March 
2004 fully satisfied the duty to notify provisions elements 
2, 3, and 4.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini II.  In 
order to satisfy the first Pelegrini II element for an 
increased compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 
(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In the above-referenced March 2004 VCAA letter, the RO 
requested that the veteran provide evidence describing how 
his epididymitis had worsened.  In a March 2006 letter, he 
was advised that the evidence considered in evaluating his 
claim included the impact of his condition and symptoms on 
his employment.  During VA examination, he was also asked as 
the effect of his disability on daily life.  The Board finds 
that based on these letters, and the questions asked on 
examination, a reasonable person would have known what 
evidence was needed to substantiate the claim with respect to 
the first element, and any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, supra.  The 
Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.

As to the second element, the Board notes that the veteran is 
service connected for epididymitis.  As will be discussed 
below, the veteran's disability is currently rated under 38 
C.F.R. § 4.115(b), D.C. 7525.  While notification of the 
specific rating criteria was provided in the August 2005 
statement of the case (SOC) and not a specific 
preadjudicative notice letter, both the veteran and his 
representative have demonstrated actual knowledge of the 
rating criteria used to evaluate the veteran's epididymitis 
disability.  See the September 2008 Written Brief 
Presentation.  Thus, no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

As to the third element, the Board notes that this 
information was provided in the above-referenced March 2006 
letter in which it was noted that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores; Sanders, 
supra.  The notice also corrected any deficiencies as to the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006), with respect to the disability rating and effective 
date elements of a claim.

As to the fourth element, the March 2006 letter did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied.  See id. 

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores is 
nonprejudicial. 

The above-referenced March 2004 letter also specifically 
advised that the veteran's depression claim was previously 
denied "because evidence we considered did not establish 
that your condition was incurred in or aggravated by your 
military service.  Therefore, the evidence you submit must 
relate to this fact."  In this letter, the RO also advised 
the veteran of the type of evidence needed to reopen his 
previously denied claim for service connection.  He was 
advised that "new" evidence is evidence that must be in 
existence and be submitted to VA for the first time.  He was 
also advised that evidence "in existence" means evidence 
that you submit to VA rather than evidence you ask VA to 
create by obtaining a new medical examination or opinion.  
Finally, he was advised that in order for evidence to be 
considered "material," the additional evidence must relate 
to the reason his claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board, therefore, finds that VA has discharged its duty 
to notify with regard to the veteran's claims.  See Pelegrini 
II, supra.  

For claims to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the duty to assist does not apply to the claim for 
major depressive disorder unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board also concludes VA's duty to assist has been 
satisfied for the increased rating claim on appeal.  The 
veteran's available service, private, and VA medical records 
are in the file.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App.121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).
The RO provided the veteran with an examination for 
epididymitis in April 2004. There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
While the Board acknowledges the veteran's contention that 
the April 2004 VA examination was less than inadequate, it 
has determined that the report appears to be complete, 
thorough and well-reasoned.  Moreover, the findings on the 
examination are consistent with the remainder of the evidence 
of record.  The examination in this case is therefore 
adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



Entitlement to an Increased Rating for Epididymitis

The veteran contends that he is entitled to a compensable 
disability rating for his service-connected epididymitis.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The veteran's service-connected epididymitis has been rated 
by the RO under the provisions of Diagnostic Code 7525.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate in the 
instant case, and the veteran has not requested that another 
diagnostic code should be used.  This diagnostic code 
provides that the disability is to be rated as urinary tract 
infection (38 C.F.R. § 4.115(a)).  This regulation states 
that a rating of 10 percent is warranted where the disability 
requires long term drug therapy, 1-2 hospitalizations per 
year and/or requires intermittent intensive management.  A 
rating of 30 percent is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management. 

The veteran underwent VA examination in April 2004.  The 
examiner noted that the veteran was diagnosed with 
epididymitis while serving on active duty and that he 
subsequently underwent a partial right epididymectomy.  His 
chief complaint during the examination was testicular 
tenderness.  The veteran denied any lethargy, weakness, 
anorexia, or weight gain or loss.  He reported that he 
urinated four times during the day and the he experienced 
nocturia one to two times at night.  There was no report of 
incontinence, wearing of pads, impotency, urinary tract 
infections, renal colic, bladder stones, acute nephritis, 
hospitalizations, dilatations, or catherization or 
malignancies.  He reported no diet therapy and no 
medications.

On physical examination, the veteran's dermatomes were intact 
to his lower abdomen and upper bilateral legs.  His right 
testicle was smaller than his left, was tender at the bottom 
of the scrotum only, and was descended.  There was no 
evidence of any scars and no inguinal hernias were 
appreciated bilaterally.  The examiner diagnosed the veteran 
with a "tender right scrotal area with negative 
evaluation."  It was also determined that the tender area 
was not near the epididymis.

An April 2005 VA outpatient report reflects that the veteran 
was diagnosed with radicular pain of the scrotum.  In June 
2005, VA records reflect that the veteran was seen in the 
urology clinic for chronic scrotal ache on his right side.  
On examination, both testicles were normal with no nodules, 
and an ultrasound of the scrotum was normal.  Subsequent VA 
outpatient records dated in July 2005 and October 2005 
evidence scrotal pain.

The veteran only been seen a handful of times for his 
service-connected disability over the years, which does not 
reflect that the veteran's service-connected right 
epididymitis requires intensive management, let alone 
intermittent intensive management necessary for assignment of 
a 10 percent rating under Diagnostic Code 7525.  
Additionally, though the veteran has been prescribed pain 
medication, such has also been attributed to an unrelated 
spine problem.  In any event, there is no evidence of long 
term drug therapy in the record due to service-connected 
epididymitis, to include his specific denial of use of 
medication during the April 2004 VA examination.  Moreover, 
there is no evidence that the veteran has ever been 
hospitalized for his service-connected epididymitis.  The 
veteran argues he was seen "on emergency" in 2004 and 2005 
at the VA.  See the veteran's August 2005 substantive appeal.  
However, there is no indication from these records the 
veteran was hospitalized at these times.  There is also no 
evidence that suggests that the condition affects the 
veteran's usual occupation or daily activities.  

Based on such, the criteria for assignment of a 10 percent 
rating under Diagnostic Code 7525 have not been met.

It also follows that 30 percent rating is not warranted under 
Diagnostic Code 7525.  Specifically, there is no evidence of 
recurrent symptomatic infection requiring drainage or 
frequent hospitalization, and/or continuous intensive 
management.  

The Board acknowledges the veteran's contention that he 
should be entitled to a compensable rating due to discomfort 
as a result of a rash and itching, chronic pain, and 
incontinence.  See March 2004 statement of the veteran.  With 
regard to his report of incontinence, the Board points out 
that during the April 2004 VA examination, the veteran 
specifically denied such.  Moreover, the pertinent VA 
outpatient records are negative for incontinence due to the 
service-connected epididymitis.  While the Board sympathizes 
with the veteran regarding his complaints of pain and 
discomfort, it also points out that the regulatory criteria 
for a compensable rating for epididymitis have not been met 
since there is no persuasive evidence of long term drug 
therapy, 1-2 hospitalizations per year, or intermittent 
intensive management.  The Board is bound by VA regulations.

The veteran has not in connection with this appeal indicated, 
nor presented evidence to support the premise, that his 
service-connected epididymitis results in marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007).  Accordingly, in 
the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance].  In the event if the veteran believes that an 
exceptional or unusual disability picture is present which 
warrants consideration of an extraschedular rating by 
appropriate VA officials, he may raise this matter with the 
RO.

In summary, the Board has concluded that a compensable 
disability rating is not warranted for the veteran's service-
connected epididymitis.



	(CONTINUED ON NEXT PAGE)




Whether New and Material Evidence Has Been Submitted to 
Reopen the Previously-Denied Claim of Entitlement to Service 
Connection for Major Depressive Disorder.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in June 2003, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. 
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran seeks entitlement to service connection for major 
depressive disorder.  Implicit in his claim is the contention 
that new and material evidence has been received by VA which 
is sufficient to reopen the claim. 

When the veteran's depression claim was initially denied on 
the merits, the following evidence was of record:

Available service medical records indicated that the 
veteran's April 1985 separation examination did not contain a 
diagnosis of depression, but did note that the veteran 
reported depression and excess worry related to his 
discharge.  

Post-service medial records demonstrated that in April 1997, 
the veteran was treated for a depressive disorder.  

The initial denial of the claim of entitlement to service 
connection for depression was predicated on the fact that the 
veteran failed to submit evidence necessary to establish a 
well-grounded claim.  A review of the veteran's claim of 
entitlement to service-connection for depression was 
subsequently conducted based on a receipt of the veteran's 
complete service medical records.  A January 2000 rating 
decision confirmed the previous denial based on a lack of in-
service disease [Hickson element (2)].  Hickson element (3), 
medical nexus, was also necessarily lacking for this claim.  
That decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).  

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received evidence bears 
directly and substantially upon the specific matters under 
consideration, namely the elements that were previously 
lacking.  This includes whether the veteran has submitted 
evidence that his depressive disorder is the result of 
disease or injury incurred in or aggravated by active 
military service.  
See 38 C.F.R. § 3.156 (2007).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence to reopen the claim has not been submitted.

The evidence added to the veteran's claims folder since the 
last final decision consists of the April 2004 VA examination 
report (for the veteran's service-connected epididymitis), a 
letter dated in October 2004 from W.A, M.D., a letter dated 
in December 2004 from J.K., Ph.D., VA outpatient records and 
statements of the veteran.

The October 2004 letter as well as the VA treatment records 
verify that the veteran currently has a diagnosis of major 
depressive disorder.  This evidence cannot be considered 
"new" in that it does not add any additional information to 
the diagnosis of depression.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease does 
not constitute new and material evidence].  

The April 2004 VA examination report and December 2004 letter 
concerning a consult for a pain self-management clinic, 
though new, are not material in that they do not serve to 
establish, or even suggest, that the veteran's current 
diagnosis of depression was incurred in or aggravated by 
service.  

With respect to the veteran's own statements and testimony to 
the effect that his current depressive disorder is related to 
his military service, such evidence is cumulative and 
redundant of statements made prior to the January 2000 
decision and accordingly is not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

Finally, the Board notes that in the February 2008 Written 
Brief Presentation, the veteran's representative raised a new 
theory of entitlement -major depressive disorder as secondary 
to service-connected epididymitis.  The Board observes that a 
new etiological theory for service connection, such as on a 
secondary basis, does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) [reliance upon 
a new etiological theory is insufficient to transform a claim 
which has been previously denied into a separate and 
distinct, or new, claim].

The evidence submitted is therefore cumulative and redundant 
of the evidence of record at the time of the most recent 
final denial in January 2000, and it therefore does not raise 
a reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for major depressive disorder is not reopened.  
The benefit sought on appeal remains denied.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].



ORDER

Entitlement to a compensable disability rating for service-
connected epididymitis
is denied.

New and material evidence not having been submitted, the 
request to reopen the previously-denied claim of entitlement 
to service connection for major depressive disorder is 
denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


